Exhibit 10.6
3COM CORPORATION
2005 DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



3COM CORPORATION
2005 DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2009)
Table of Contents

              Page  
ARTICLE I INTRODUCTION
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
Section 2.1 “Administrator”
    1  
Section 2.2 “Beneficiary”
    1  
Section 2.3 “Board of Directors” or “Board”
    1  
Section 2.4 “Code”
    1  
Section 2.5 “Committee”
    1  
Section 2.6 “Company”
    1  
Section 2.7 “Company Contribution”
    1  
Section 2.8 “Deferral Account”
    2  
Section 2.9 “Disability”
    2  
Section 2.10 “Early Benefit Distribution”
    2  
Section 2.11 “Effective Date”
    2  
Section 2.12 “Executive”
    2  
Section 2.13 “Outside Director”
    2  
Section 2.14 “Plan”
    2  
Section 2.15 “Plan Year”
    2  
Section 2.16 “Salary”
    2  
Section 2.17 “Salary Deferral”
    2  
Section 2.18 “Salary Deferral Election”
    2  
Section 2.19 “Salary Deferral Election Form”
    3  
Section 2.20 “Separation from Service”
    3  
Section 2.21 “Trust”
    3  
Section 2.22 “Trust Agreement”
    3  
Section 2.23 “Trustee”
    3  
Section 2.24 “Unforeseeable Emergency”
    3  
Section 2.25 “Valuation Date”
    3  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    3  
 
       
Section 3.1 Eligibility
    3  
Section 3.2 Participation
    3  
Section 3.3 Beneficiary Designations
    4  
Section 3.4 Cessation of Participation
    4  
 
       
ARTICLE IV DEFERRALS AND CONTRIBUTIONS
    4  
 
       
Section 4.1 Deferred Amounts
    4  
Section 4.2 Company Contributions
    5  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V INVESTMENT OF DEFERRALS
    5  
 
       
Section 5.1 Deferral Account
    5  
Section 5.2 Investment of Deferral Account
    5  
Section 5.3 Vesting
    6  
Section 5.4 Statement of Account
    6  
 
       
ARTICLE VI DISTRIBUTIONS
    6  
 
       
Section 6.1 Timing of Distribution
    6  
Section 6.2 Early Benefit Distribution
    6  
Section 6.3 Benefits Upon Separation from Service
    7  
Section 6.4 Benefits Upon Disability
    8  
Section 6.5 Benefits Upon Death
    8  
Section 6.6 Unforeseeable Emergencies
    8  
Section 6.7 Right of Offset
    8  
Section 6.8 Taxes
    8  
Section 6.9 Payment of Small Accounts
    8  
Section 6.10 Bona Fide Dispute
    9  
Section 6.11 Income Inclusion Under Code Section 409A
    9  
 
       
ARTICLE VII TRUST OBLIGATION TO PAY BENEFITS
    9  
 
       
Section 7.1 Deferrals Held in Trust
    9  
Section 7.2 Benefits Paid From Trust
    9  
Section 7.3 Trustee Investment Discretion
    9  
Section 7.4 No Secured Interest
    9  
 
       
ARTICLE VIII ADMINISTRATION AND CLAIMS PROCEDURES
    9  
 
       
Section 8.1 Administration of the Plan
    9  
Section 8.2 Powers and Duties
    10  
Section 8.3 Information
    10  
Section 8.4 Indemnification of Administrator
    10  
Section 8.5 Claims Procedure
    10  
 
       
ARTICLE IX MISCELLANEOUS
    11  
 
       
Section 9.1 Amendment
    11  
Section 9.2 Termination
    11  
Section 9.3 Rights of Executives
    11  
Section 9.4 Satisfaction of Claims; Unclaimed Benefits
    12  
Section 9.5 Nonalienation
    12  
Section 9.6 Not a Contract of Employment
    12  
Section 9.7 Costs of the Plan
    12  
Section 9.8 Legal Action
    12  
Section 9.9 Arbitration
    12  
Section 9.10 Governing Law
    12  
Section 9.11 Binding Upon Successors
    13  
 
        - ii -


 



--------------------------------------------------------------------------------



 



              Page  
Section 9.12 Severability
    13  
Section 9.13 Entire Agreement
    13  
Section 9.14 Headings
    13  
 
        - iii -


 



--------------------------------------------------------------------------------



 



3COM CORPORATION
2005 DEFERRED COMPENSATION PLAN
Amended and Restated Effective as of January 1, 2009
ARTICLE I
INTRODUCTION
     3Com Corporation, a Delaware Corporation (the “Company”), established the
3Com Corporation Deferred Compensation Plan (the “Plan”), originally effective
as of August 1, 1995 (the “1995 Plan”). The 1995 Plan was amended and restated,
effective July 15, 2003. The Company froze the 1995 Plan (hereinafter the
“Frozen Plan”), effective December 31, 2004.
     Effective January 1, 2005, the Company adopted the 2005 3Com Corporation
Deferred Compensation Plan (the “Plan”) to (a) provide eligible Executives with
supplemental retirement benefits in consideration of services rendered to the
Company and as an inducement for their continued services in the future; and
(b) comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). The Company operated the Plan in good faith
compliance with Code Section 409A and guidance issued thereunder during the
transition period from January 1, 2005 to December 31, 2008 and hereby amends
and restates the Plan effective as of January 1, 2009, or such earlier date as
required to comply with Code Section 409A and guidance issued thereunder.
ARTICLE II
DEFINITIONS
     Section 2.1 “Administrator” means the Company, or such other person or
entity appointed to administer the Plan pursuant to Article VIII.
     Section 2.2 “Beneficiary” means the persons, trust or other entity
designated by the Executive to receive benefits that may become payable
hereunder upon his or her death pursuant to Section 6.5 of the Plan.
     Section 2.3 “Board of Directors” or “Board” means the Board of Directors of
3Com Corporation.
     Section 2.4 “Code” means the Internal Revenue Code of 1986, as amended.
     Section 2.5 “Committee” means the Compensation Committee of the Board, or
such other committee appointed by the Board.
     Section 2.6 “Company” means 3Com Corporation, a Delaware corporation, and
any present or future parent corporation or subsidiary corporation (as defined
in Sections 424(e) and 424(f) of the Code) of 3Com Corporation which the Board
determines should be included in the Plan.
     Section 2.7 “Company Contribution” means a contribution made on behalf of
an Executive by the Company as specified in Section 4.2 of the Plan.

1



--------------------------------------------------------------------------------



 



     Section 2.8 “Deferral Account” means the bookkeeping account established to
record an Executive’s interest in the Plan attributable to Salary Deferrals and
Company Contributions as provided in Article IV.
     Section 2.9 “Disability” means the Executive is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than 12 months; or (b) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Company that then covers the Executive.
     Section 2.10 “Early Benefit Distribution” means the date elected by an
Executive in his or her initial Salary Deferral Election Form for the early
distribution of his or her Salary Deferral, as provided in Section 6.2 of the
Plan.
     Section 2.11 “Effective Date” means January 1, 2005.
     Section 2.12 “Executive” means any executive employee, including any
Outside Director, who (a) is on the Company’s United States payroll; (b) is a
member of a select group of management or highly compensated employees of the
Company; (c) has been designated by the Administrator as eligible to participate
in the Plan; and (d) has elected to participate in the Plan by executing a
Salary Deferral Election Form or who receives a Company Contribution pursuant to
Section 4.2 of the Plan.
     Section 2.13 “Outside Director” means a director who serves as a member of
the Board and who is not otherwise employed by the Company.
     Section 2.14 “Plan” means the 2005 3Com Corporation Deferred Compensation
Plan, effective as of January 1, 2005, as it may be amended from time to time.
     Section 2.15 “Plan Year” means the calendar year.
     Section 2.16 “Salary” means, for an Outside Director, such Executive’s
annual retainer and meeting fees. For all other Executives, “Salary” shall mean
base salary, commissions and the annual bonus, if any, paid to the Executive.
Salary shall not include any equity compensation paid to an Executive.
     Section 2.17 “Salary Deferral” means the amount of Salary an Executive
elects to defer pursuant to Article IV that, but for such election, would have
otherwise been paid to the Executive.
     Section 2.18 “Salary Deferral Election” means the Executive’s election to
defer an amount or percentage of his or her Salary pursuant to Article IV.

2



--------------------------------------------------------------------------------



 



     Section 2.19 “Salary Deferral Election Form” means the form that an
Executive must complete and return to the Administrator, in accordance with the
rules and procedures as may be established by the Administrator, in order to
elect to defer a portion of his or her Salary under the Plan.
     Section 2.20 “Separation from Service” means the Executive’s termination of
employment with the Company for any reason or as otherwise provided by the
Department of Treasury in regulations promulgated under Section 409A of the
Code. Notwithstanding the foregoing, the change of status of an Outside Director
to that of an employee of the Company shall not be considered a Separation from
Service.
     Section 2.21 “Trust” means the legal entity created by the Trust Agreement.
     Section 2.22 “Trust Agreement” means the trust agreement entered into
between the Company and the Trustee, as it may be amended from time to time.
     Section 2.23 “Trustee” means the original trustee named in the Trust
Agreement for the Plan and any duly appointed successor thereto.
     Section 2.24 “Unforeseeable Emergency” means a severe financial hardship to
the Executive resulting from an illness or accident of the Executive, the
Executive’s spouse or a dependent (as defined in Section 152(a) of the Code),
loss of the Executive’s property due to casualty or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Executive. Any distributions made on account of an Unforeseeable
Emergency shall be made pursuant to Section 6.6.
     Section 2.25 “Valuation Date” means the first day of each calendar month,
or such other valuation date or dates as the Administrator may from time to time
establish.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     Section 3.1 Eligibility. An Executive may become a participant upon his or
her designation as an Executive eligible for participation in the Plan by the
Administrator. The Administrator shall notify those Executives of their
eligibility to participate in the Plan each Plan Year. The Administrator shall
have the sole discretion to determine eligibility pursuant to the Plan. An
Executive’s eligibility to participate in the Plan for a Plan Year shall not
guarantee his or her eligibility to participate in the Plan for any subsequent
Plan Years.
     Section 3.2 Participation.
     (a) An eligible Executive may elect to participate in the Plan for any Plan
Year by delivering to the Administrator a properly executed Salary Deferral
Election Form at the time and in the form provided by the Administrator,
pursuant to which the Executive shall elect to defer receipt of a specified
portion of his or her Salary that would otherwise be payable to him or her for
the Plan Year, as described in Article IV of the Plan. The Salary Deferral
Election Form shall clearly specify the time and form of payment. Salary
Deferral Elections shall be completed and filed during the enrollment period
established by the Administrator, provided such

3



--------------------------------------------------------------------------------



 



enrollment period is completed before the beginning of the Plan Year commencing
January 1, 2005 and before the beginning of each Plan Year thereafter. Each
properly completed and timely submitted Salary Deferral Election Form shall be
irrevocable on the first day of the next following Plan Year to which the
deferral election relates.
     (b) An Executive may also begin participating in the Plan without
submitting a Salary Deferral Election Form upon the date on which a Company
Contribution, if any, is made on his or her behalf pursuant to Section 4.2 of
the Plan.
     Section 3.3 Beneficiary Designations. Each Executive shall designate a
Beneficiary when completing the initial Salary Deferral Election Form. An
Executive may designate a Beneficiary or Beneficiaries, including contingent
Beneficiaries. An Executive may revoke any Beneficiary designation and/or
designate a new Beneficiary at any time. The last Beneficiary designation on
file shall control. If there is no Beneficiary designation in force when Plan
benefits become payable upon the Executive’s death, payment shall be made to the
Executive’s estate.
     Section 3.4 Cessation of Participation.
     (a) An Executive shall cease to be eligible for further Salary Deferrals
effective as of the first day of next succeeding Plan Year upon notification by
the Administrator that he or she is no longer eligible to participate in the
Plan. Such Executive shall remain an inactive participant in the Plan until his
or her Deferral Account has been paid in full in accordance with Article VI.
     (b) An Executive shall cease to be an active participant in the Plan
effective as of the end of the Plan Year in which he or she experiences a
Separation from Service or death. Upon a participant’s Disability or in the
event a participant receives a distribution due to an Unforeseeable Emergency
pursuant to Section 6.6, his or her Salary Deferral Election shall be cancelled
for the remainder of the Plan Year. No discretionary Company Contributions shall
be made to the Plan after an Executive’s Separation from Service, death or
Disability. Upon discontinuance of all Salary Deferrals, an Executive shall
remain an inactive participant in the Plan until his or her Deferral Account has
been paid in full in accordance with Article VI.
ARTICLE IV
DEFERRALS AND CONTRIBUTIONS
     Section 4.1 Deferred Amounts.
     (a) An Executive may elect to defer receipt of a portion of his or her
Salary for a Plan Year by delivering a properly executed Salary Deferral
Election Form to the Administrator within the time specified in Section 3.2. The
Salary Deferral Election Form shall designate the amount or percentage of Salary
that is to be deferred, subject to the limitations in paragraph (b) below. A
Salary Deferral Election shall apply only to Salary earned in the Plan Year
following the Plan Year in which such Salary Deferral Election is made. Salary
Deferral Elections shall be irrevocable once effective.

4



--------------------------------------------------------------------------------



 



     (b) The Executive’s Salary eligible for deferral shall be reduced by the
amounts, if any, that may be necessary to:

  (i)   satisfy all applicable income and employment tax withholding and FICA
contributions;     (ii)   pay all contributions elected by the Executive
pursuant to the Company’s Employee Stock Purchase Plan and other fringe benefit
programs; and     (iii)   satisfy all garnishments or other amounts required to
be withheld by applicable law or court order.

     (c) Except as provided in Section 6.6 of the Plan, Salary Deferrals shall
not be withdrawn by the Executive and shall be paid only in accordance with the
terms of the Plan.
     Section 4.2 Company Contributions. The Company may, in its sole discretion,
make a Company Contribution on behalf of an Executive to his or her Deferral
Account. The Company shall provide the Executive with vesting and distribution
conditions at the time the Company Contribution is made to the Executive’s
Deferral Account, which vesting and distribution conditions shall comply with
Section 409A of the Code and any regulations issued thereunder by the Department
of Treasury. To the extent such Company Contributions are forfeited,
corresponding debits shall be made to the Executive’s Deferral Account,
including any earnings on such forfeited amounts. To the extent such Company
Contributions vest, or otherwise become subject to employment taxes, a debit
equal to the amount of any related employee-side employment taxes remitted by
the Company shall be made to the Executive’s Deferral Account.
ARTICLE V
INVESTMENT OF DEFERRALS
     Section 5.1 Deferral Account. The Administrator shall establish a Deferral
Account for each Executive, reflecting Salary Deferrals and Company
Contributions made for the Executive’s benefit, together with any adjustments
for income, gain or loss attributable thereto under Section 5.2, and any
payments from the Deferral Account. The Administrator may establish such
additional accounts or sub-accounts as it deems necessary or advisable.
     Section 5.2 Investment of Deferral Account.
     (a) An Executive’s Deferral Account shall be adjusted as of each Valuation
Date to reflect the income, gain or loss that would accrue to the Deferral
Account if assets in such Deferral Account were invested as described in this
Section. Each Executive shall direct the investment of his or her Deferral
Account among such investment funds as are from time to time made available by
the Administrator. An Executive may change the investment allocation of future
Salary Deferrals or Company Contributions, and may elect to transfer all or a
portion of the balance of his or her Deferral Account invested in one investment
fund to any other fund or funds then available under the Plan, by directing the
Administrator in such form and at such time as the Administrator shall require.

5



--------------------------------------------------------------------------------



 



     (b) The investment fund options available under the Plan shall be those
designated by the Administrator from time to time in its sole discretion. The
Administrator may promulgate uniform and nondiscriminatory rules and procedures
governing investment elections under the Plan, including rules governing how
credits or debits to a Deferral Account shall be allocated among investment
funds in the absence of a valid election.
     Section 5.3 Vesting. Salary Deferrals shall be 100% vested at all times.
     Section 5.4 Statement of Account. A statement shall be sent to each
Executive as to the balance of his or her Deferral Account at least once each
Plan Year.
ARTICLE VI
DISTRIBUTIONS
     Section 6.1 Timing of Distribution. Distribution of an Executive’s Deferral
Account shall commence within 90 days after the earlier to occur of the
Executive’s (a) Early Benefit Distribution election date; (b) Separation from
Service; (c) death; or (d) Disability. Notwithstanding any other provision of
the Plan to the contrary, in no event shall the distribution of any Deferral
Account be accelerated at a time earlier than which it would otherwise have been
paid, whether by amendment of the Plan, exercise of the Administrator’s
discretion or otherwise, except as permitted by the Treasury Regulations issued
pursuant to Section 409A of the Code.
     Section 6.2 Early Benefit Distribution.
     (a) An Executive may elect to receive an Early Benefit Distribution with
respect to each Salary Deferral Election. Such Early Benefit Distribution
election shall be made on the Executive’s initial Salary Deferral Election Form.
The Early Benefit Distribution election shall specify the date on which payment
shall be made or commence, which date shall be no less than one year from the
date such Early Benefit Distribution election is made. Except as otherwise
provided in paragraph (c) below, the Early Benefit Distribution election shall
be irrevocable.
     (b) An Early Benefit Distribution shall be paid as follows:

  (i)   Unless an Executive otherwise elects in accordance with subparagraph
(ii) below, an Executive’s Deferral Account shall be paid in a single lump sum
upon an Early Benefit Distribution.     (ii)   In lieu of a lump sum form of
payment, an Executive may elect to receive distribution of any Salary Deferral
on account of an Early Benefit Distribution in the form of substantially equal
annual installment payments. An Executive may select the number of years over
which the aggregate amount of any Salary Deferral is to be paid, up to a maximum
of five years. Such election shall be made in the form required by the
Administrator and shall be filed with the Administrator with his or her initial
Salary Deferral Election Form. An Executive may change his or her benefit
payment election only as described in paragraph (c) below. If no valid
installment payment election is in effect when the Early Benefit Distribution is
to be made, then payment of the Executive’s Deferral

6



--------------------------------------------------------------------------------



 



      Account shall be made in a lump sum, as provided in subparagraph
(i) above.

     (c) An Executive may change the time or form of an Early Benefit
Distribution only as follows:

  (i)   An Executive may extend an existing Early Benefit Distribution election,
provided the distribution shall be deferred to a date that is at least five
years after the date the Early Benefit Distribution would otherwise have
commenced.     (ii)   An Executive who has elected a lump sum Early Benefit
Distribution may later change such election to installment payments, selecting a
payment period from one to five years, provided the first installment payment
shall be deferred to a date that is at least five years after the date the lump
sum Early Benefit Distribution would otherwise have been made.     (iii)   An
Executive who has an installment payment Early Benefit Distribution election in
effect may change such election so as to delay the start of the installment
period (or extend the installment period to a maximum of five years), provided
the first installment payment shall be deferred to a date that is at least five
years after the date the initial installment payment would otherwise have
commenced.     (iv)   An Executive who has an installment payment Early Benefit
Distribution election in effect may change such election to a lump sum, provided
the lump sum payment shall be deferred to a date that is at least five years
after the date the initial installment payment would have commenced.     (v)  
Any such election changes shall be completed in accordance with Administrator
rules, and shall not be effective unless made more than 12 months before the
date the Early Benefit Distribution would otherwise be made or begin to be made.
Notwithstanding the foregoing, election changes that have the effect of
accelerating the time for payment shall be prohibited.

     (d) Notwithstanding the foregoing, an Executive’s Early Benefit
Distribution election shall automatically terminate upon his or her Separation
from Service, death or Disability, at which time the provisions of Sections 6.3,
6.4 and 6.5 of the Plan shall govern distribution of the Executive’s Deferral
Account.
     Section 6.3 Benefits Upon Separation from Service. An Executive who has
Separated from Service shall receive the balance in his or her Deferral Account
in a lump sum distribution within 90 days following such Separation from
Service. Notwithstanding the foregoing, distributions made to a “specified
employee” (within the meaning of Treasury Regulation Section 1.409A-1(i) and as
applied according to procedures of the Company) upon Separation from Service
(excluding death and Disability) shall not be made before the seventh month
following the Executive’s Separation from Service.

7



--------------------------------------------------------------------------------



 



     Section 6.4 Benefits Upon Disability. An Executive who incurs a Disability
shall receive the balance in his or her Deferral Account in a lump sum
distribution within 90 days following such Disability. The Administrator shall
have the sole discretionary authority to determine whether an Executive has
incurred a Disability.
     Section 6.5 Benefits Upon Death. Upon the Executive’s death, the Company
shall pay to the Executive’s Beneficiary a benefit equal to the remaining
balance in his or her Deferral Account in a single lump sum payment. Payment
shall be made within 90 days of the date of the Executive’s death.
     Section 6.6 Unforeseeable Emergencies. An Executive may request that all or
a portion of his or her Deferral Account balance be distributed at any time by
submitting a written request to the Administrator demonstrating that he or she
has suffered an Unforeseeable Emergency, and that the distribution is necessary
to alleviate the financial hardship created by the Unforeseeable Emergency. The
Administrator shall have the sole discretionary authority to determine whether
an Executive has suffered an Unforeseeable Emergency. Upon the finding that the
Executive has suffered an Unforeseeable Emergency, the Administrator shall
distribute to the Executive the portion of his or her Deferral Account in a lump
sum within 90 days of such finding, plus taxes attributable thereto, provided
that the Administrator has taken into account the extent to which the hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Executive’s assets, unless such liquidation
itself would cause a severe financial hardship, or by the cessation of deferrals
under the Plan. Distributions made pursuant to this Section shall be made as
soon as administratively practicable after the Administrator has reviewed and
approved the request. Notwithstanding the foregoing, distributions due to
Unforeseeable Emergencies shall only be made in accordance with regulations
promulgated by the Department of Treasury under Section 409A of the Code.
     Section 6.7 Right of Offset. To the extent permitted under Code
Section 409A, the Company shall have the right to offset any amounts payable to
an Executive under the Plan by any amount necessary to reimburse the Company for
liabilities or obligations of the Executive to the Company, including for
amounts misappropriated by the Executive.
     Section 6.8 Taxes. Income taxes and other taxes payable with respect to a
Deferral Account shall be deducted from such Account. All federal, state or
local taxes that the Administrator determines are required to be withheld from
any payments made pursuant to this Article shall be withheld.
     Section 6.9 Payment of Small Accounts. The Administrator may, in its sole
discretion which shall be evidenced in writing no later than the date of
payment, elect to pay the value of the Executive’s Deferral Account in a single
lump sum if the balance of such Account is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B), provided the payment represents
the complete liquidation of the Executive’s interest in the Plan and all other
account balance plans as determined pursuant to Treasury
Regulation Section 1.409A-1(c)(2).

8



--------------------------------------------------------------------------------



 



     Section 6.10 Bona Fide Dispute. The Company shall have the discretion to
accelerate the time or schedule of payment under the Plan pursuant to Treasury
Regulation Section 1.409A-3(j)(4)(xiv) where such payment occurs as part of an
arm’s length settlement of a bona fide dispute between the Company and an
Executive as to the Executive’s right to the deferred amount.
     Section 6.11 Income Inclusion Under Code Section 409A. The Administrator
shall have the discretion to accelerate the time or schedule of payment under
the Plan if the Plan fails to meet the requirements of Code Section 409A and
regulations promulgated thereunder, provided that any such payment does not
exceed the amount required to be included in income as a result of such failure.
ARTICLE VII
TRUST OBLIGATION TO PAY BENEFITS
     Section 7.1 Deferrals Held in Trust. An amount equal to the Executive’s
Salary Deferrals shall be transferred to the Trustee within 30 days after the
applicable pay period to be held pursuant to the terms of the Trust Agreement.
     Section 7.2 Benefits Paid From Trust. All benefits payable to the Executive
hereunder shall be paid by the Trustee to the extent of the assets held in the
Trust by the Trustee, and by the Company to the extent the assets in the Trust
are insufficient to pay the Executive’s benefits as provided under the Plan.
     Section 7.3 Trustee Investment Discretion. The investment fund options
under the Plan shall be for the sole purpose of determining the investment
return that shall be credited to the Executive’s Deferral Account and neither
the Trustee nor the Company shall have any obligation to invest the Executive’s
Deferral Account in the investment fund options under the Plan.
     Section 7.4 No Secured Interest. Except as otherwise provided by the Trust
Agreement, the assets of the Trust shall be subject to the claims of creditors
of the Company and neither any Executive nor any Beneficiary shall have any
legal or equitable interest in such assets or policies, or any other asset of
the Company. The Executive shall be a general unsecured creditor of the Company
with respect to the promises of the Company made herein, except as otherwise
expressly provided by the Trust Agreement.
ARTICLE VIII
ADMINISTRATION AND CLAIMS PROCEDURES
     Section 8.1 Administration of the Plan. The Company is the Administrator of
the Plan. The Company hereby delegates all administrative authority to act as
Administrator under the Plan to the Company’s Benefits Manager. The
Administrator shall oversee the administration of the Plan. The Administrator
shall have complete control and authority to determine the rights and benefits
of all claims, demands and actions arising out of the provisions of the Plan of
any Executive, Beneficiary or other person having or claiming to have any
interest under the Plan. Benefits under the Plan shall be paid only if the
Administrator decides in its sole discretion that the Executive or Beneficiary
is entitled to them. Notwithstanding any other

9



--------------------------------------------------------------------------------



 



provision of the Plan to the contrary, the Administrator shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. The
Administrator shall have the sole discretionary authority to determine whether
an Executive has incurred a Disability or suffered an Unforeseeable Emergency.
Such interpretation and decision shall be final, conclusive and binding on all
Executives and any person claiming under or through any Executive, in the
absence of clear and convincing evidence that the Administrator acted
arbitrarily and capriciously. When making a determination or calculation, the
Administrator shall be entitled to rely on information furnished by the
Executive, Beneficiary, the Company or the Trustee.
     Section 8.2 Powers and Duties. The Administrator shall have such powers and
duties, may adopt such rules and tables, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation and shall follow such
claims and appeal procedures with respect to the Plan as the Administrator may
establish.
     Section 8.3 Information. To enable the Administrator to perform its
functions, the Company shall supply full and timely information to the
Administrator on all matters relating to the compensation of Executives, their
employment, retirement, death, Disability, Separation from Service and such
other pertinent facts as the Administrator may require.
     Section 8.4 Indemnification of Administrator. The Company agrees to
indemnify and to defend to the fullest extent permitted by law any director,
officer or employee who serves as Administrator (including any such individual
who formerly served as Administrator) against all liabilities, damages, costs
and expenses (including reasonable attorneys’ fees and amounts paid in
settlement of any claims approved by the Company in writing in advance)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.
     Section 8.5 Claims Procedure. An Executive or Beneficiary (the “claimant”)
shall have the right to file a claim, inquire if he or she has any right to
benefits and the amounts thereof or appeal the denial of a claim. Benefits under
the Plan shall be paid only if the Administrator or its designee decides, in its
sole discretion, that the claimant is entitled to them.
     (a) Initial Claim. A claim shall be considered filed when a written
communication is made by the claimant or his or her authorized representative to
the Company’s Benefits Manager. The Benefits Manager shall, within 90 days of
the receipt of the claim, either allow or deny the claim in writing. The claim
denial shall include (i) the specific reason or reasons for the denial;
(ii) specific references to pertinent Plan provisions on which the denial is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the Plan’s claim review
procedure, including a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following a denial of the claim upon review.
     (b) Appeal of Denied Claim. If a claim is wholly or partially denied, the
claimant or his or her authorized representative may file an appeal requesting
the Administrator to conduct a full and fair review. The claimant or his or her
authorized representative shall file a written appeal with the Company’s
Director, Benefits and Compensation no more than 60 days after receiving written
notice of the denial of the initial claim. The claimant may review or receive

10



--------------------------------------------------------------------------------



 



copies, upon request and free of charge, of any documents, records or other
information “relevant” (within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(8)) to the claimant’s claim. The claimant may
also submit written comments, documents, records and other information relating
to the claim. The Administrator hereby establishes an Appeals Committee,
comprised of the Company’s General Counsel, Senior Vice President of Human
Resources, and Director, Compensation and Benefits, and delegates all authority
to the Appeals Committee to review and adjudicate all appeals of denied claims.
The Appeals Committee shall take into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
review of the claim. The Appeals Committee’s decision on the appeal shall be
given to the claimant in writing no later than 60 days following receipt of the
appeal. However, if there are special circumstances involved, the decision shall
be given no later than 120 days after receiving the appeal. If such an extension
of time for review is required, written notice of the extension shall be
furnished to the claimant before the initial 60 days expires and shall indicate
the special circumstances requiring an extension of time and the date by which
the Appeals Committee expects to render a final decision. The written decision
on appeal shall be in a manner calculated to be understood by the claimant and
shall include (i) the specific reason or reasons for the denial; (ii) specific
references to pertinent Plan provisions on which the denial is based; (iii) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant to the claimant’s claim; and (iv) a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial of the claim upon review.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendment. The Committee may, at any time, modify or amend the
Plan. Any such amendment shall be effected by resolution of the Committee. The
Committee may not, however, reduce any benefit payment obligation to an
Executive based on Salary Deferrals and earnings already credited to the
Executive’s Deferral Account before the later of the date such modification or
amendment is adopted or effective, without the Executive’s consent. No amendment
that would otherwise affect the Trustee’s obligations shall be made without the
Trustee’s consent.
     Section 9.2 Termination. The Committee reserves the right to terminate the
Plan in its entirety at any time upon 15 days notice to the Executive.
Executives’ Deferral Accounts shall continue to be held until distributed in
accordance with Article VI. Notwithstanding the foregoing, the Committee
reserves the discretion to accelerate distribution of Executives’ Deferral
Accounts (including those Executives in pay status pursuant to an installment
election) in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix). Any
amount remaining in the Trust after all benefits have been paid shall revert to
the Company.
     Section 9.3 Rights of Executives. The right of the Executive or Beneficiary
to receive a distribution hereunder shall be an unsecured claim against the
general assets of the Company and neither the Executive nor any Beneficiary
shall have any rights in or against any amount credited to the Executive’s
Deferral Account or any other specific assets of the Company. The

11



--------------------------------------------------------------------------------



 



rights of an Executive hereunder are exercisable during the Executive’s lifetime
only by the Executive or the Executive’s guardian or legal representative.
     Section 9.4 Satisfaction of Claims; Unclaimed Benefits. Any payment to any
Executive or Beneficiary in accordance with the provisions of the Plan shall, to
the extent thereof, be in full satisfaction of all claims under the Plan against
the Company, the Administrator, the Administrator’s designee(s) and the Trustee.
If any Executive or Beneficiary is determined by the Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Administrator may cause the payment to
such person to be made to another person for his or her benefit without
responsibility on the part of the Administrator, the Company or the Trustee to
follow the application of such funds. In the case of a benefit payable on behalf
of an Executive, if the Administrator is unable to locate the Executive or
Beneficiary to whom such benefit is payable, upon the Administrator’s
determination thereof, such benefit shall be forfeited to the Company.
Notwithstanding the foregoing, if subsequent to any such forfeiture the
Executive or Beneficiary to whom such benefit is payable makes a valid claim for
such benefit, such forfeited benefit shall be restored to the Plan by the
Company.
     Section 9.5 Nonalienation. The right of an Executive or any other person to
the payment of the Deferral Account under this Plan shall not be assigned,
transferred, pledged or encumbered, except by will or the laws of descent and
distribution.
     Section 9.6 Not a Contract of Employment. The adoption and maintenance of
the Plan shall not be deemed to be a contract between the Company and any person
or to be consideration for the employment or service of any person. Nothing
contained in the Plan shall confer upon any person a right to be employed or to
continue in the employ of Company, or to interfere, in any way, with such
entity’s right to terminate, with or without cause, the employment of an
Executive in the Plan at any time.
     Section 9.7 Costs of the Plan. Costs of establishing and administering the
Plan shall be paid by the Company and its affiliates in such proportion as
determined by the Administrator.
     Section 9.8 Legal Action. If the Company, the Executive, any Beneficiary or
a successor in interest to any of the foregoing brings legal action to enforce
any provisions of the Plan, the prevailing party in such legal action shall be
reimbursed by the other party for the prevailing party’s costs of such legal
action including, without limitation, reasonable attorneys’ fees, accountant
fees and similar advisors and expert witnesses.
     Section 9.9 Arbitration. Any dispute or claim relating to or arising out of
this Plan shall be submitted to and shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association in Boston,
Massachusetts. The venue of any such arbitration conducted by the American
Arbitration Association hereunder shall be held in Boston, Massachusetts.
     Section 9.10 Governing Law. The Plan is to be construed, administered and
governed in all respects under the laws of the State of Massachusetts.

12



--------------------------------------------------------------------------------



 



     Section 9.11 Binding Upon Successors. This Plan is binding upon the Company
and Executives and their respective successors, assigns, heirs, executors, and
Beneficiaries.
     Section 9.12 Severability. If any of the provisions of the Plan shall be
held to be invalid, or shall be determined to be inconsistent with the purpose
of the Plan, the remainder of the Plan shall not be affected thereby.
     Section 9.13 Entire Agreement. This Plan constitutes the entire
understanding and agreement with respect to the provisions contained herein, and
there are no agreements, understandings, restrictions, representations or
warranties among any Executive or the Company other than those set forth herein.
     Section 9.14 Headings. Headings and subheadings in the Plan are inserted
for convenience only and are not to be considered in the construction of the
provisions hereof.
* * *
     IN WITNESS WHEREOF, 3Com Corporation has caused this Plan to be amended and
restated by a duly authorized officer effective as of January 1, 2009, or such
earlier date as required to comply with Code Section 409A.

            3COM CORPORATION
      By:                        

Date:                                        

13